


FIRST AMENDMENT TO BIOSCRIP, INC.
EMPLOYEE STOCK PURCHASE PLAN


This FIRST AMENDMENT TO THE BIOSCRIP, INC. EMPLOYEE STOCK PURCHASE PLAN (the
“Amendment”), is effective as of April 1, 2015 (except as otherwise provided
below), by BIOSCRIP, INC., a corporation organized and existing under the laws
of the State of Delaware (the “Company”):


WHEREAS, the Company sponsors the BioScrip, Inc. Employee Stock Purchase Plan,
dated as of May 7, 2013 (the “Plan”);


WHEREAS, Section 7.1 of the Plan provides that the Company may amend the Plan
from time to time;


WHEREAS, effective as of October 1, 2015, the Company wishes to amend the Plan
to disallow a participant from being able to make changes to his or her payroll
deduction election, other than to stop payroll deductions entirely, during an
offering period for which those changes correspond and to have any corresponding
payroll deductions returned to the participant; and


WHEREAS, effective as of April 1, 2015, the Company wishes to clarify the terms
of the Plan to reflect that: (a) quarterly offering periods are provided to Plan
participants, (b) certain highly compensated employees and short-service
employees are excluded from participation under the Plan, and (c) the provisions
of the Plan are in conformance with the Plan’s operation consistent with the
applicable provisions of the Internal Revenue Code of 1986, as amended,
including, but not limited to, the fact that participant elections are made in
accordance with the process authorized by the Committee.


NOW, THEREFORE, the Plan is amended effective, unless otherwise provided below,
as of April 1, 2015, as follows:
1.
Paragraph (i) of Section 2.1 of the Plan shall be amended and restated to read
as follows:

2.1(i)
ELIGIBLE EMPLOYEE shall mean each employee of the Company or a Subsidiary (if
the Subsidiary has adopted the Plan) as of the first business day of a given
Offering Period, except that the following employees of a Company or Subsidiary
are excluded:

(a) any such employee who has accrued less than ninety (90) days of Continuous
Service;


(b) any such employee who would directly or indirectly own or hold (applying the
rules of Section 424(d) of the Code to determine stock ownership) immediately
following the grant of an option hereunder an aggregate of five percent (5%) or
more of the total combined voting




--------------------------------------------------------------------------------




power or value of all outstanding shares of all classes of stock of the Company
or any Subsidiary; and


(c) any such employee who is a highly compensated employee of the Company or
Subsidiary (within the meaning of Section 414(q) of the Code) who is (i)
designated as a duly authorized and appointed officer of the Company or
Subsidiary, as appointed by the Board of Directors; or (ii) is subject to
reporting obligations under Section 16 of the Securities Exchange Act of 1934,
as amended.


2.
Paragraph (k) of Section 2.1 of the Plan shall be amended and restated to read
as follows:

2.1(k)
OFFERING PERIOD shall mean that period to be determined by the Committee
beginning on the date the Employees are offered the opportunity to purchase
Stock hereunder, for which each eligible Employee shall determine whether and to
what extent he desires to participate by authorizing payroll deductions.  Until
changed by the Committee, each Offering Period shall run for three months, with
each Offering Period beginning on the first day of each calendar quarter during
the year and ending on the last day of each such quarter (i.e., January 1
through March 31, April 1 through June 30, July 1 through September 30 and
October 1 through December 31).  The Committee may, in its sole and absolute
discretion, modify the length and frequency of the Offering Period.

3.
Paragraph (p) of Section 2.1 of the Plan, “Payroll Deduction Period” shall be
deleted in its entirety and is not replaced.

4.
Section 3.2 of the Plan shall be amended and restated to read as follows:

3.2 
ELECTION TO PARTICIPATE. An Eligible Employee may become a Participant only by
making an election to participate during the enrollment period in accordance
with the process authorized by the Committee to authorize payroll deductions
during the Offering Period, as set forth under Section 4.1. An Eligible Employee
may elect to participate for less than the maximum number of shares which he has
been offered the opportunity to purchase by authorizing a payroll deduction
under Section 4.1 of a percentage of Compensation less than the percentage
determined by the Board of Directors under Section 5.1(b).




2

--------------------------------------------------------------------------------




5.
Section 3.3 of the Plan shall be amended and restated to read as follows:

3.3
WAIVER OF PARTICIPATION. A Participant may waive his right to further
participate for any Offering Period by stopping his payroll deductions in
accordance with the process authorized by the Committee in the time and manner
specified thereby. The Participant’s cessation of his payroll deductions shall
result in the waiver of participation for only the Offering Period to which it
relates and shall be irrevocable with respect to such Offering Period. Except as
otherwise provided in this Section, the Participant’s waiver of participation
for a specified Offering Period shall not, in and of itself, adversely impact
the right of such Participant to participate in the Plan during any subsequent
Offering Periods except those Offering Periods with respect to which he elects
to stop his payroll deductions in accordance with the provisions of this
Section.



6.
Effective on October 1, 2015, the first introductory paragraph only to Section
4.1 of the Plan shall be amended and restated to read as follows:

4.1
PAYROLL DEDUCTIONS. Each Eligible Employee who elects, pursuant to Article III,
during an enrollment period specified by the Committee occurring prior to the
beginning of an Offering Period, to participate herein shall authorize the
making of payroll deductions to fund the purchase of the Stock he has agreed to
purchase hereunder pursuant to the process (including, but not limited to, any
corresponding Participant election procedure) authorized by the Committee.
Deductions shall be made pro-rata for the regular payroll periods applicable to
the Participant during each Offering Period and shall be credited to the
Participant’s Payroll Deduction Account. Notwithstanding anything in the Plan to
the contrary, a payroll deduction election, once authorized by an Eligible
Employee, shall continue for subsequent Offering Periods until the earlier of:
(a) such time as is administratively practicable after the date a Participant
reduces his election to zero percent (0%) with respect to an Offering Period as
provided in either Section 3.3 or Section 4.1(b); or (b) the latest date a
Participant receives his last paycheck from the Employer after his employment
with the Employer terminates.



7.
Effective on October 1, 2015, Paragraph (b) of Section 4.1 of the Plan shall be
amended and restated to read as follows:

4.1(b)
Change in Authorization. A Participant may not vary the amount of his payroll
deduction after the conclusion of the enrollment period specified by the
Committee related to an Offering Period for which any payroll deduction
corresponds.  Notwithstanding the foregoing,


3

--------------------------------------------------------------------------------




a Participant may elect to stop his payroll deductions with such election
becoming effective as soon as practicable after the Participant makes such
election in accordance with the process authorized by the Committee. A
Participant’s election to stop his payroll deductions shall be treated as a
waiver of participation under Section 3.3 for the remainder of the Offering
Period in which the cessation occurs. Also notwithstanding the foregoing, if
necessary to comply with Section 423(b)(8) of the Code and Section 5.1(a), a
Participant’s payroll deductions will be decreased to zero percent (0%) at any
time during an Offering Period, in which case such decrease shall also be
treated as a waiver of participation under Section 3.3 and no purchase of Stock
shall be made for such Offering Period to the extent administratively
practicable; and no further payroll deduction authorization election shall be
effective until a subsequent election is timely made with respect to an Offering
Period.
8.
Section 4.2 of the Plan shall be amended and restated to read as follows:

4.2
CARRY FORWARD/WITHDRAWAL OF PAYROLL DEDUCTION ACCOUNT. Notwithstanding anything
contained herein to the contrary, any amounts remaining credited to a
Participant’s Payroll Deduction Account on the last day of the Offering Period,
after taking into account the amount of Stock purchased by the Participant,
shall be carried forward to the next subsequent Offering Period; provided,
however, that amounts credited to a Participant’s Payroll Deduction Account may
be refunded to the Participant upon a waiver of participation under Section 3.3
by a Participant, and, subject to Section 6.3, such amount shall be refunded to
the Participant within a reasonable time after the waiver of participation is
made in accordance with the process authorized by the Committee.

9.
Paragraph (a) of Section 5.1 of the Plan shall be amended and restated to read
as follows:

5.1(a) Date of Grant. Subject to Sections 5.2 and 5.3, all grants made hereunder
shall be deemed to have been made on the same date in the Offering Period, which
date shall be the first day of the Offering Period; and the maximum amount of
Stock that can be purchased under any grant during any Offering Period will not
exceed fifteen thousand (15,000) shares of Stock (subject to adjustment as
described in Section 5.2) for such Offering Period.



4

--------------------------------------------------------------------------------




10.
Paragraph (b) of Section 5.1 of the Plan shall be amended and restated to read
as follows:

5.1(b) Amount of Grant. Subject to the maximum amount of Stock set forth in
Section 5.1(a) which can be purchased for each Offering Period, each Eligible
Employee shall be granted an opportunity to purchase up to that number of whole
shares of Stock which could be purchased during an Offering Period at the price
determined in accordance with Section 5.4, with an amount equal to such
percentage, not to exceed ten percent (10%), as the Board of Directors
determines, of an Eligible Employee’s Compensation which Participant has chosen
to add to his Payroll Deduction Account.


11.
The introductory paragraph of Section 5.4 of the Plan shall be amended and
restated to read as follows:

5.4
STOCK PRICE. A Participant may acquire Stock hereunder at a cost of eighty-five
percent (85%) of the lower of (i) the fair market value of the Stock on the
first day of the Offering Period for which the Stock is purchased, or (ii) the
fair market value of the Stock on the last day of the Offering Period for which
the Stock is purchased.



12.
Paragraph (a) of Section 5.5 of the Plan shall be amended and restated to read
as follows:

5.5(a)  By Participant While Employed. A Participant’s election to participate
in the Plan through the authorization of payroll deductions, pursuant to Section
3.2, unless such election is otherwise waived by the Participant pursuant to
Sections 3.3 or 4.1, is deemed an election to purchase Stock at the end of the
Offering Period, in such manner and form as determined by the Committee.


At the end of the Offering Period, the balance credited to a Participant’s
Payroll Deduction Account, after paying for his Stock, shall be carried over to
the next Offering Period and be credited to the Participant’s Payroll Deduction
Account as if contributed during the subsequent Offering Period.


If a Participant does not for any reason purchase Stock during an Offering
Period to the extent of the amount credited to his Payroll Deduction Account,
the balance credited to his Payroll Deduction Account shall be paid to him in
cash, and he shall not be entitled to participate again in the Plan for the
remainder of the Offering Period.     



5

--------------------------------------------------------------------------------




13.
Section 5.6 of the Plan shall be amended and restated to read as follows:

5.6
PAYMENT. Upon the election to participate herein, and agreement to purchase
shares hereunder, the shares of Stock shall be paid for in full by the making of
payroll deductions as of such date as soon as administratively practicable after
the end of the Offering Period, in which case the transfer of the purchase price
shall occur from the amount credited to the Participant’s Payroll Deduction
Account to an account of the Employer.  If for any reason, the balance credited
to the Participant’s Payroll Deduction Account at the end of the Offering Period
is not sufficient to pay for the shares of Stock purchased, the Participant, his
legatees, or distributees may, at such time and in such manner as the Committee
shall prescribe, contribute cash hereunder, which shall be credited to his
Payroll Deduction Account in order to pay for the full number of shares of Stock
for which the Participant has elected to participate, or the Participant, his
personal representative heirs, legatees or distributees may purchase that part
of the number of full shares of Stock which the balance credited to the
Participant’s Payroll Deduction Account is sufficient to purchase and shall
receive the balance credited to such account and not used to purchase shares of
Stock in cash. Notwithstanding the foregoing, a Participant shall not be
permitted, except if he has retired (as defined in Section 5.5) or in the event
of his Disability or death, to contribute additional cash to his Payroll
Deduction Account in excess of amounts withheld from his Compensation.



14.
Section 5.7 of the Plan shall be amended and restated to read as follows:

5.7
TRANSFER OF SHARES.   The Stock purchased by a Participant hereunder shall be
issued or transferred to him on the books of the Company as soon as
administratively practicable following the last day of the Offering Period in
which he made the purchase. Stock certificates shall be delivered to the
Participant as soon as practicable after such time, and the Participant shall
receive and be the transferee of substantially all the rights of ownership of
such Stock, in accordance with Treasury Regulations Section 1.421-1(f) as
currently in effect or any successor to such Treasury Regulations. Such rights
of ownership shall include the right to vote, the right to receive declared
dividends, the right to share in the assets of the Company in the event of
liquidation, the right to inspect the Company’s books, and the right to pledge
or sell such Stock, subject to the restrictions on such rights in this Plan and
the restrictions on such rights imposed by applicable law. Until delivery of
certificates for the Stock to the Participant, the Participant shall have none
of the rights and privileges of a stockholder in the Company with respect to
shares of Stock


6

--------------------------------------------------------------------------------




purchased hereunder. Notwithstanding anything to the contrary herein, the
Employer shall not be obligated to issue Stock hereunder if, in the opinion of
counsel for the Company, such issuance would constitute a violation of Federal
or state securities laws.
15.
The Participant Election Form included at the end of the Plan shall be deleted
in its entirety and is not replaced.

* * *
IN WITNESS THEREOF, this First Amendment has been duly executed below, and is
effective as of the dates provided above.




                    BIOSCRIP, INC.
     /s/ Richard M. Smith
    By: _____________________________
     Name: Richard M. Smith                          Title: President & CEO



7